DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (U.S. PG Pub 2006/0214599) in view of Pihlman et al. (U.S. PG Pub 2017/0290158).

Regarding Claim 1, Ogawa teach an electronic device comprising: 

a display panel (Figure 1, Element 11.  Paragraph 40) disposed in at least a portion of the housing (Figure 1, Element not labeled, but is the housing of the set (Element 10).  Paragraph 40); 
a board (Figure 1, Element 20.  Paragraph 42) electrically connected to at least a portion of one end of the display panel (Figure 1, Element 11.  Paragraph 40); 
a display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit electrically connected to (Seen in Figure 1) the display panel (Figure 1, Element 11.  Paragraph 40) and the board (Figure 1, Element 20.  Paragraph 42); and 
a power regulator (Figure 1, Element 30.  Paragraph 52) electrically connected to the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit through the board (Figure 1, Element 20.  Paragraph 42), 

Ogawa is silent with regards to the board including a first layer, a second layer, and one or more inner layers disposed between the first layer and the second layer.
Pihlman et al. teach the board (Figure 2C, Elements 202 and 204.  Paragraphs 30 – 32) including a first layer (Figure 2C, Element 202, Sub-element labeled as 135.  Paragraph 32), a second layer (Figure 2C, Element 204, Sub-element labeled as 235.  Paragraph 31), and one or more inner layers (Figure 2C, Elements 202 and 204, Sub-elements not labeled, but are seen as the horizontal layers.  Paragraphs 30 – 32) disposed between the first layer (Figure 2C, Element 202, Sub-element labeled as 135.  Paragraph 32) and the second layer (Figure 2C, Element 204, Sub-element labeled as 235.  Paragraph 31).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the power supply substrate of Pihlman et al.  The motivation to modify the teachings of Ogawa with the teachings of Pihlman et al. is to reduce cost and improve signal trace routing on the PCB, as taught by Pihlman et al. (Paragraph 26).

Regarding Claim 2, Ogawa in view of Pihlman et al. teach the electronic device of claim 1 (See Above).  Ogawa teaches wherein the power regulator (Figure 1, Element 30.  Paragraph 52) supplies the power to the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit; the power-source device is the power regulator (Figure 1, Element 30.  Paragraph 52); the package device is the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit; such that the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit generates the gray scale voltage.
Ogawa is silent with regards to wherein the one or more inner layers include a first inner layer and a second inner layer, and the power-source device is connected to the package device through the first inner layer in at least an area of the board and through the second inner layer in another area different from the at least an area.
Pihlman et al. teach wherein the one or more inner layers (Figure 2C, Elements 202 and 204, Sub-elements not labeled, but are seen as the horizontal layers.  Paragraphs 30 – 32) include a first inner layer (Figure 2C, Element 204, Sub-Element not labeled, but are the inner layers of Element 204.  Paragraphs 30 – 32) and a second inner layer (Figure 2C, Element 202, Sub-Element not labeled, but are the inner layers of Element 202.  Paragraphs 30 – 32), and the power-source device (Figure 2C, Element 125.  Paragraph 30) is connected to the package device (Figure 2C, Element 201.  Paragraph 30) through the first inner layer (Figure 2C, Element 204, Sub-Element not labeled, but are the inner layers of Element 204.  Paragraphs 30 – 32) in at least an area (Figure 2C, Element not labeled, but is the middle of Element 204) of the board (Figure 2C, Elements 202 and 204.  Paragraphs 30 – 32) and through the second inner layer (Figure 2C, Element 202, Sub-Element not labeled, but are the inner layers of 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the power supply substrate of Pihlman et al.  The motivation to modify the teachings of Ogawa with the teachings of Pihlman et al. is to reduce cost and improve signal trace routing on the PCB, as taught by Pihlman et al. (Paragraph 26).

Regarding Claim 3, Ogawa in view of Pihlman et al. teach the electronic device of claim 2 (See Above).  Ogawa teaches the package device is the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit.
Ogawa is silent with regard to wherein the second inner layer extends toward the package device, wherein at least a portion of the extending second inner layer is connected to the package device, and wherein the another area different from the at least an area includes an area extending from the second inner layer.
Pihlman et al. teach wherein the second inner layer (Figure 2C, Element 202, Sub-Element not labeled, but are the inner layers of Element 202.  Paragraphs 30 – 32) extends toward the package device (Figure 2C, Element 201.  Paragraph 30), 
wherein at least a portion of the extending second inner layer (Figure 2C, Element 202, Sub-Element not labeled, but are the inner layers of Element 202.  Paragraphs 30 – 32) is connected to the package device (Figure 2C, Element 201.  Paragraph 30), and 

It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the power supply substrate of Pihlman et al.  The motivation to modify the teachings of Ogawa with the teachings of Pihlman et al. is to reduce cost and improve signal trace routing on the PCB, as taught by Pihlman et al. (Paragraph 26).

Regarding Claim 11, Ogawa in view of Pihlman et al. teach the electronic device of claim 1 (See Above).  Ogawa teaches wherein an electrical overstress (Element Overcurrent.  Paragraph 56) occurring in the power supplied from the power regulator (Figure 1, Element 30.  Paragraph 52) to the display driver (Figure 1, Element 11a.  Paragraph 41) integrated circuit is measured at a value in a specified range or less (Paragraph 56.  Ogawa discloses that if an overcurrent is sensed, then the transistor T4 will reduce the voltage of the MOSFET M1 which will act as a “limiting transistor.”  The “limited” amount will be deemed as meeting the “specified range or less.”).

Regarding Claim 12, Ogawa in view of Pihlman et al. teach the electronic device of claim 1 (See Above).  Ogawa teaches further comprising: 

a wireless communication circuit (Figure 1, Element 14.  Paragraph 41) electrically connected to the antenna element (Figure 1, Element 60.  Paragraph 41).

Regarding Claim 13, Ogawa in view of Pihlman et al. teach the electronic device of claim 12 (See Above).  Ogawa teaches wherein the wireless communication circuit (Figure 1, Element 14.  Paragraph 41) is configured to feed power to the antenna element (Figure 1, Element 60.  Paragraph 41) and transmit and receive a signal in a specified frequency band (Paragraph 40) by using an electric path formed through the antenna element (Figure 1, Element 60.  Paragraph 41).

Regarding Claim 14, Ogawa in view of Pihlman et al. teach the electronic device of claim 13 (See Above).  Ogawa teaches wherein electromagnetic interference between the antenna element (Figure 1, Element 60.  Paragraph 41) and the board (Figure 1, Element 20.  Paragraph 42) is equal to or less than a specified level (The examiner notes that the interference has to be less than a critical level in order for the invention of Ogawa to function properly.  This critical level will be the specified level.).


Claims 4 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (U.S. PG Pub 2006/0214599) in view of Pihlman et al. (U.S. PG Pub 2017/0290158) in view of Franklin et al. (U.S. PG Pub 2014/0092034).

Regarding Claim 4, Ogawa in view of Pihlman et al. teach the electronic device of claim 1 (See Above).  Ogawa is silent with regards to wherein the display panel includes at least one bent area, and wherein the display driver integrated circuit is arranged in an area specified among areas between the at least one bent area and the board.
Franklin et al. teach wherein the display panel (Figure 1, Element 10.  Paragraph 25) includes at least one bent area (Figure 8, Element 64.  Paragraph 65), and wherein the display driver integrated circuit (Figure 6, Element 62.  Paragraph 68) is arranged in an area (Figure 6, Element 82.  Paragraph 52) specified among areas between the at least one bent area (Figure 8, Element 64.  Paragraph 65) and the board (Figures 6 – 8, Element 66.  Paragraph 51).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the power supply substrate of Pihlman et al. with the flexible printed circuit board of Franklin.  The motivation to modify the teachings of Ogawa and Pihlman et al. with the teachings of Franklin is to prevent light and/or electromagnetic leakage, as taught by Franklin (Paragraph 8).

Regarding Claim 5, Ogawa in view of Pihlman et al. teach the electronic device of claim 1 (See Above).  Ogawa is silent with regards to wherein the at least one inner layer has a thickness in a specified range, which is thinner than a thickness of the first layer or the second layer.
Franklin et al. teach wherein the at least one inner layer (Figure 8, Element 106.  Paragraph 65) has a thickness in a specified range, which is thinner (Seen in Figure 8) than a thickness of the first layer (Figures 6 – 8, Element 66.  Paragraph 51) or the second layer (Figures 6 – 8, Element 31.  Paragraph 65).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the power supply substrate of Pihlman et al. with the flexible printed circuit board of Franklin.  The motivation to modify the teachings of Ogawa and Pihlman et al. with the teachings of Franklin is to prevent light and/or electromagnetic leakage, as taught by Franklin (Paragraph 8).

Regarding Claim 6, Ogawa in view of Pihlman et al. in view of Franklin et al. teach the electronic device of claim 5 (See Above).  Ogawa is silent with regards to wherein the at least one inner layer has a width in a specified range, which is wider than a width of the first layer or the second layer.
Pihlman et al. teach wherein the at least one inner layer (Figure 2C, Elements 202 and 204, Sub-elements not labeled, but are seen as the horizontal layers.  Paragraphs 30 – 32) has a width in a specified range (Seen in Figure 2C), which is 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa with the teachings of the power supply substrate of Pihlman et al.  The motivation to modify the teachings of Ogawa with the teachings of Pihlman et al. is to reduce cost and improve signal trace routing on the PCB, as taught by Pihlman et al. (Paragraph 26).

Regarding Claim 7, Ogawa in view of Pihlman et al. teach the electronic device of claim 1 (See Above).  Ogawa is silent with regards to wherein the board includes a flexible printed circuit board.
Franklin et al. teach wherein the board (Figures 6 – 8, Element 66.  Paragraph 51) includes a flexible printed circuit board (Figure 8, Element 64.  Paragraph 65).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the power supply substrate of Pihlman et al. with the flexible printed circuit board of Franklin.  The motivation to modify the teachings of Ogawa and Pihlman et al. with the teachings of Franklin is to prevent light and/or electromagnetic leakage, as taught by Franklin (Paragraph 8).

Regarding Claim 8, Ogawa in view of Pihlman et al. teach the electronic device of claim 1 (See Above).  Ogawa is silent with regards to wherein the board corresponds 
Franklin et al. teach wherein the board (Figures 6 – 8, Element 66.  Paragraph 51) corresponds to a first board (Figures 6 – 8, Element 66.  Paragraph 51), and wherein the electronic device further includes a second board (Figure 8, Element 108.  Paragraph 65) arranged between the first board (Figures 6 – 8, Element 66.  Paragraph 51) and the second surface (Figure 1, Element 12A, Sub-Element not labeled, but is the back of the housing.).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the power supply substrate of Pihlman et al. with the flexible printed circuit board of Franklin.  The motivation to modify the teachings of Ogawa and Pihlman et al. with the teachings of Franklin is to prevent light and/or electromagnetic leakage, as taught by Franklin (Paragraph 8).

Regarding Claim 9, Ogawa in view of Pihlman et al. in view of Franklin et al. teach the electronic device of claim 8 (See Above).  Ogawa teaches the power management unit being a power regulator (Figure 1, Element 30.  Paragraph 52).
Ogawa is silent with regards to wherein the power management unit is disposed on the second board, and wherein the electronic device further includes a connector configured to connect the power management unit and the first board.
Franklin et al. teach wherein the power management unit (Figure 4, Element 29.  Paragraph 34 and Figures 6 – 8, Element 68.  Paragraph 51) is disposed on 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the power supply substrate of Pihlman et al. with the flexible printed circuit board of Franklin.  The motivation to modify the teachings of Ogawa and Pihlman et al. with the teachings of Franklin is to prevent light and/or electromagnetic leakage, as taught by Franklin (Paragraph 8).

Regarding Claim 10, Ogawa in view of Pihlman et al. in view of Franklin et al. teach the electronic device of claim 8 (See Above).  Ogawa is silent with regards to wherein electromagnetic interference occurring in at least a portion of the second board is measured in the at least one inner layer at a specified value or less.
Franklin et al. teach wherein electromagnetic interference (Paragraph 75) occurring in at least a portion of the second board (Figure 8, Element 108.  Paragraph 65) is measured in the at least one inner layer (Figures 6 – 8, Elements 66 and 68.  Paragraph 51) at a specified value or less (Paragraph 75).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the television set of Ogawa and the teachings of the power supply substrate of Pihlman et al. with the flexible printed circuit board of Franklin.  The .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (U.S. PG Pub 2010/0165585) discloses a power regulator that is connected to wirings in different layers.
Kim et al. (U.S. PG Pub 2013/0021739) discloses a voltage regulator that is connected to a multi-layered printed circuit board.
Chen et al. (U.S. PG Pub 2016/0342724) discloses a power bias connected to a multi-layered printed circuit board.
Park et al. (U.S. PG Pub 2020/0053868) discloses a common assignee invention that is similar in nature to the instant invention, but is not applicable as prior art in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625